DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Akimoto et al. US 2018/0039360.
Regarding claim 1, Akimoto teaches a display substrate (e.g., Figs, 1A, 1B and 8), comprising: a display region (e.g., 102, Figs, 1A, 1B and 8, [33]) and a peripheral region (e.g., peripheral region outside 102, Figs, 1A, 1B and 8) located at an outer side of the display region, and the peripheral region comprising a bonding region (e.g., bonding region including 208 and 154, Figs, 1A, 1B and 8, [34], [62]), wherein the display substrate comprises: 
a base substrate (e.g., 108 and/or 104, Fig. 8, [57]), 
a first metal pattern (e.g., 234, Fig. 8, [65]) and a second metal pattern (e.g., 206, Fig. 8, [34]), which are provided on the base substrate and located in the bonding region, the second metal pattern covers at least a portion of at least one side surface of the first metal pattern (e.g., Fig. 8), and an activity of a metal of the second metal pattern (e.g., molybdenum, tungsten, 
the metal of the first metal pattern comprises an aluminum-based metal (e.g., aluminum or aluminum alloy of 234, [105]; 234 and 162 are formed together of a same material, Fig. 18A, [65], [103]), and 
the metal of the second metal pattern comprises one or more selected from a group consisting of molybdenum, tungsten, copper, niobium and titanium (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 206, [120]).
Regarding claim 2, Akimoto teaches the display substrate according to claim 1, wherein a conductivity of the metal of the first metal pattern (e.g., aluminum or aluminum alloy of 234, [105]) is greater than a conductivity of the metal of the second metal pattern (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 206, [120]).  
Regarding claim 3, Akimoto teaches the display substrate according to claim 1, wherein the second metal pattern further covers a surface of the first metal pattern facing away from the base substrate (e.g., Fig. 8).
Regarding claim 4, Akimoto teaches the display substrate according to claim 1, further comprising: a third metal pattern (e.g., 210, Fig. 8, [100]), -2-wherein the third metal pattern is provided at a side of the first metal pattern close to the base substrate (e.g., Fig. 8).  
Regarding claim 6, Akimoto teaches the display substrate according to claim 4, wherein a metal of the third metal pattern (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 210, [97]; 210 and 148 are formed together of a same material, and the metal film of 210 and 148 may have the same structure as the gate electrode 146 and can be formed with the same method 
  Regarding claim 8, Akimoto teaches the display substrate according to claim 1, wherein the aluminum-based metal comprises one or more selected from a group consisting of Al, AIMo, AITi, AIMoW, AIMoNb and AIMoTi (e.g., aluminum of 234, [105]).  
Regarding claim 9, Akimoto teaches the display substrate according to claim 1, wherein in the aluminum-based metal, a mass percentage of aluminum is ranged from 85 wt% to 100 wt% (e.g., aluminum of 234, [105]).
Regarding claim 11, Akimoto teaches the display substrate according to claim 1, further comprising: a plurality of first metal patterns and a plurality of second metal patterns (e.g., Fig. 1A, Fig. 8), wherein the plurality of first metal patterns are spaced apart from each other (e.g., Fig. 1A, Fig. 8), and the plurality of second metal patterns are spaced apart from each other (e.g., Fig. 1A, Fig. 8).  
Regarding claim 12, Akimoto teaches a display panel, comprising: the display substrate according to claim 1 (e.g., Fig. 1A, [33]).  
Regarding claim 13, Akimoto teaches a display device, comprising: the display panel according to claim 12 (e.g., Fig. 1A, [33]).
Regarding claim 14, Akimoto teaches a manufacturing method of a display substrate (e.g., Figs. 15-22; Figs. 1A, 1B and 8), wherein 
the display substrate comprises: a display region (e.g., 102, Figs, 1A, 1B and 8, [33]) and a peripheral region (e.g., peripheral region outside 102, Figs, 1A, 1B and 8) located at an outer side of the display region, and the peripheral region comprises a bonding region (e.g., bonding region including 208 and 154, Figs, 1A, 1B and 8, [34], [62]); and 

providing a base substrate (e.g., 104 and/or 108, Figs. 15A-16A, [91], [98]), 
forming a first metal pattern (e.g., 234, Fig. 18A, [103]) on the base substrate and in the bonding region, and 
forming a second metal pattern (e.g., 206, Fig. 21, [119]) on at least a portion of at least one side surface of the first metal pattern, 
wherein an activity of a metal of the second metal pattern (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 206, [120]) is weaker than an activity of a metal of the first metal pattern (e.g., aluminum or aluminum alloy of 234, [105]; 234 and 162 are formed together of a same material, Fig. 18A, [65], [103]), 
the metal of the first metal pattern comprises an aluminum-based metal (e.g., aluminum or aluminum alloy of 234, [105]; 234 and 162 are formed together of a same material, Fig. 18A, [65], [103]), and 
the metal of the second metal pattern comprises one or more selected from a group consisting of molybdenum, tungsten, copper, niobium and titanium (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 206, [120]).  
Regarding claim 15, Akimoto teaches the manufacturing method according to claim 14, wherein a conductivity of the metal of the first metal pattern (e.g., aluminum or aluminum alloy of 234, [105]) is greater than a conductivity of the metal of the second metal pattern (e.g., molybdenum, tungsten, copper, titanium, or alloy thereof of 206, [120]).  
Regarding claim 16, Akimoto teaches the manufacturing method according to claim 14, wherein the second metal pattern further covers a surface of the first metal pattern facing away from the base substrate (e.g., Fig. 21).  

Regarding claim 19, Akimoto teaches the manufacturing method according to claim 14, further comprising: forming a third metal pattern (e.g., 210, Fig. 16B, [100]), wherein the third metal pattern is formed at a side of the first metal pattern close to the base substrate (e.g., Fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. US 2018/0039360.
Regarding claim 18, Akimoto teaches the manufacturing method according to claim 17, wherein the patterning process performed on the second metal film comprises an etching process (e.g., [119], [115]) as discussed above.
Akimoto does not explicitly teach a dry etching process.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display substrate of Akimoto to include a dry etching process for the purpose of effectively improving the quality of fabrication of the display substrate for example.
Claims 1, 4 and 5 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2020/0013330.
Regarding claim 1, Kim teaches a display substrate (e.g., Figs. 1, 2 and 22), comprising: a display region (e.g., DA, Figs. 1, 2 and 22, [57]) and a peripheral region (e.g., peripheral region including NA and PA, Figs. 1, 2 and 22, [61]) located at an outer side of the display region, and the peripheral region comprising a bonding region (e.g., PA, Figs. 1, 2 and 22, [61]), wherein the display substrate comprises: 
a base substrate (e.g., 102 and/or 101, Fig. 22, [83]), 
a first metal pattern (e.g., CP2, Fig. 22, [182]) and a second metal pattern (e.g., CP4, Fig. 22, [184]), which are provided on the base substrate and located in the bonding region, the second metal pattern covers at least a portion of at least one side surface of the first metal pattern (e.g., Fig. 22).
Kim does not explicitly teach an activity of a metal of the second metal pattern is weaker than an activity of a metal of the first metal pattern, the metal of the first metal pattern comprises an aluminum-based metal, and the metal of the second metal pattern comprises one or more selected from a group consisting of molybdenum, tungsten, copper, niobium and titanium.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display substrate of Kim to include the metal of the first metal pattern comprises an aluminum-based metal, and the metal of the second metal pattern comprises one or more selected from a group consisting of molybdenum, tungsten, copper, niobium and titanium, and an activity of the metal of the second metal pattern is weaker than an activity of the metal of the first metal pattern for the purpose of covering more reactive metal such as aluminum with less reactive metal such as Mo, Ti, W, Cu, etc., thereby protecting the pad patterns from outside environment for example.
Regarding claim 4, Kim teaches the display substrate according to claim 1, further comprising: a third metal pattern (e.g., CP3, Fig. 22, [184]), -2-wherein the third metal pattern is provided at a side of the first metal pattern close to the base substrate (e.g., Fig. 22).
Regarding claim 5, Kim teaches the display substrate according to claim 4, wherein the second metal pattern (e.g., CP4, Fig. 22) covers at least a portion of at least one side surface of the third metal pattern (e.g., CP3, Fig. 22).
Response to Arguments
Applicant's arguments filed on February, 8, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 12, 2022